Citation Nr: 1147378	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 1967.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2008 rating decision of the VA Regional Office (RO) in Waco, Texas that denied service connection for major depressive disorder, hypertension and sleep apnea. 

The Veteran was afforded a videoconference hearing in July 2011 before the undersigned Acting Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has sleep apnea, hypertension and major depression of service onset for which service connection should be granted.  He has been diagnosed with each of these disorders.  The issue is whether these they are related to service.

The Veteran presented testimony in July 2011 to the effect that although a diagnosis of sleep apnea was not given in service, he sought treatment during active duty for sleep problems and was given medication.  He and his wife indicated that sleep problems had persisted before being formally diagnosed by VA in 2004.  The Veteran stated that he received treatment between 1967 and 1969 from a Dr. "Bill" who was no longer alive, but that he had also gone to Parkland Hospital for such symptoms in 1970.  

The Veteran testified that he was placed on medication for hypertension in 2000 after an emergency room visit to the VA Medical Center in Dallas, Texas.  He related the onset of hypertension to symptoms of dizziness and headaches he had had in service and said that he had been told by Dr. Bill that his blood pressure was high.

The Veteran stated that he sought treatment for psychiatric symptoms in service that had continued.  Review of the record discloses that the Veteran was seen on a number of occasions in service for "nervous" symptoms, including acute anxiety and inability to sleep.   He testified that he went to Parkland Hospital for treatment in 1968 or 1969 because he "could not get it together."  He related that he was told at the time to go to VA which he did, but that this did not help him.  The appellant said that it was only during a VA emergency visit in 2004 that he received a proper diagnosis as to psychiatric disability. 

In view of the above, the record indicates that there may be records outstanding that may have some bearing on the claims.  The Veteran should be thus be contacted and asked to provide authorization to request records from Parkland Hospital dating back to after he left service in 1967.

The Veteran's testimony indicates that he may have sought treatment at VA shortly after leaving service.  VA records in the claims folder date from October 2000 through December 2008.  He appears to continue in treatment at VA.  The Board is thus put on notice as the existence of additional VA records that may have some bearing on the claims.  As such, they must be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating from 1967 through September 2000, and from January 2008 through the present should be requested from the Dallas VA system and associated with the claims folder.

 In July 2007, the Veteran underwent examinations relating to his psychiatric disability as well sleep apnea.  While the July 2007 VA psychiatric examiner indicated that he reviewed the claims file and referred to the Veteran's DD 214, he did not refer to any of the psychiatric symptoms noted in the service treatment records.  In the circumstances of this case, the Board finds that an opinion that references the in-service symptoms is warranted.  Moreover, should any of the additional treatment records to be sought be obtained, the new psychiatric opinion should consider such treatment records. 

Service treatment records also reflect that Veteran voiced complaints in September 1966 of coughing and inability to sleep, inability to sleep in October 1966, and not breathing properly in December 1966.  He was afforded a VA examination as to sleep apnea in July 2007.  The July 2007 VA examiner diagnosed mild obstructive sleep apnea but did not indicate whether it was related to service, to include the sleep and breathing related symptoms in the service treatment records.  Consequently, an opinion that addresses this question must be obtained.

 Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorization to retrieve records from all providers who treated him after service for hypertension, sleep apnea, and a psychiatric disorder, to include Parkland Hospital.  

2.  Request VA outpatient records from 1967 through September 2000, and from January 2008 through the present from the Dallas VA system and associate with the claims folder, to include those that may be retired or on microfilm.

3.  Request an opinion from a VA psychologist or psychiatrist.  The claims file must be sent to the psychologist or psychiatrist for review.

The psychologist or psychiatrist should indicate whether it is as least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder is related to service.  Both the July 2007 VA examination report and the in-service psychiatric symptoms should specifically be referenced.

A complete rationale should accompany any opinion provided.

The psychologist or psychiatrist is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion(s).

4.  Request an opinion from an appropriate health care professional as to the etiology of the Veteran's diagnosed sleep apnea.

The claims file must be sent to the health care professional for review.

The health care professional should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's diagnosed sleep apnea is related to service, including the symptoms of sleep and breathing difficulties noted in the service treatment records.  Both the July 2007 VA examination report and the in-service sleep and breathing difficulties should be referenced.

A complete rationale should accompany any opinion provided.

The health care professional is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion(s). 

5.  If any benefit sought is not granted, issue a supplemental statement of the case before returning the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

